Name: Regulation (EU) NoÃ 576/2013 of the European Parliament and of the Council of 12Ã June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) NoÃ 998/2003 Text with EEA relevance
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agricultural policy;  organisation of transport
 Date Published: nan

 28.6.2013 EN Official Journal of the European Union L 178/1 REGULATION (EU) No 576/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) and point (b) of Article 168(4) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Regulation (EC) No 998/2003 of the European Parliament and of the Council (3) lays down the animal health requirements applicable to the non-commercial movement of pet animals into a Member State from another Member State or from third countries and the checks applicable to such movement. It aims to ensure a sufficient level of safety with regard to the public and animal health risks involved in such non-commercial movement and to remove any unjustified obstacles to such movement. (2) In a statement annexed to Regulation (EU) No 438/2010 of the European Parliament and of the Council of 19 May 2010 amending Regulation (EC) No 998/2003 on the animal health requirements applicable to the non-commercial movement of pet animals (4), the Commission undertook to propose a revision of Regulation (EC) No 998/2003 in its entirety, in particular the aspects of delegated and implementing acts. Therefore, due to the entry into force of the Treaty on the Functioning of the European Union (TFEU), the powers conferred on the Commission under Regulation (EC) No 998/2003 need to be aligned with Articles 290 and 291 TFEU. Taking into account the number of amendments that need to be made to the animal health requirements laid down in Regulation (EC) No 998/2003 and in order to ensure that those requirements are sufficiently clear and accessible to the ordinary citizen, that Regulation should be repealed and replaced by this Regulation. (3) This Regulation should establish a list of animal species to which harmonised animal health requirements should apply when animals of those species are kept as pet animals and are subject to non-commercial movement. When drawing up that list, account should be taken of their susceptibility to or role in the epidemiology of rabies. (4) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (5) establishes, inter alia, the animal health requirements applicable to trade in and imports of dogs, cats and ferrets, which are animals of species susceptible to rabies. Since those species are also kept as pet animals that frequently accompany their owner or an authorised person during non-commercial movement within and into the Union, this Regulation should lay down the animal health requirements applicable to the non-commercial movement of those species into Member States. Those species should be listed in Part A of Annex I to this Regulation. (5) Similarly, a legal framework should be established for the animal health requirements applicable to the non-commercial movement of animals of species not affected by rabies or of no epidemiological significance as regards rabies, to which, if they were not kept as pet animals, other legal acts of the Union would apply, including legislation on food-producing animals. Those species should be listed in Part B of Annex I. (6) The list in Part B of Annex I should include invertebrates, with the exception of bees and bumble bees covered by Directive 92/65/EEC, and molluscs and crustaceans covered by Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (6). It should also include ornamental aquatic animals reared in non-commercial aquaria excluded from the scope of Directive 2006/88/EC, and amphibians and reptiles. (7) The list in Part B of Annex I should further include all species of birds, other than those covered by Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (7), and rodents and rabbits other than those intended for the production of food and defined in Annex I to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (8). (8) However, in the interest of consistency of Union law, pending the establishment of Union rules governing the non-commercial movement into a Member State from another Member State or from a territory or a third country of pet animals of the species listed in Part B of Annex I, it should be possible for national rules to apply to such movement provided that they are not stricter than those applied to movement for commercial purposes. (9) Since animals of the species listed in Part B of Annex I to this Regulation may belong to species that require particular protection, this Regulation should apply without prejudice to Council Regulation (EC) No 338/97 of 9 December 1996 on the protection of species of wild fauna and flora by regulating trade therein (9). (10) In order to make a clear distinction between the rules that apply to non-commercial movement and to trade in and imports into the Union from third countries of dogs, cats and ferrets covered by the animal health requirements of Directive 92/65/EEC, this Regulation should not only define a pet animal, but also the non-commercial movement of a pet animal, during which such a pet animal accompanies its owner or an authorised person. Experience has shown that it is not always possible for the pet animal to be in the immediate vicinity of the owner or authorised person at all times during non-commercial movement. On duly justified and documented grounds, the pet animal should be considered as accompanying its owner or the authorised person even if the non-commercial movement of the pet animal takes place up to five days earlier or later than the movement of the owner or of the authorised person, or takes place in a different physical location than that occupied by the owner or by the authorised person. (11) Experience with the application of the existing rules shows that trade in and imports into the Union from third countries of pet animals of the species listed in Part A of Annex I can be fraudulently disguised as non-commercial movement. In order to prevent such practices, since they might pose animal health risks, this Regulation should fix a maximum number of pet animals of the species listed in Part A of Annex I that may accompany their owner or an authorised person. However, it should be possible to exceed that maximum number under certain specified conditions. Further, it should be clarified that when the specified conditions are not fulfilled and the number of pet animals of the species listed in Part A of Annex I to this Regulation exceeds the established maximum number, the relevant provisions of Directive 92/65/EEC and of Directive 90/425/EEC (10) or Directive 91/496/EEC (11) apply to those pet animals. (12) Regulation (EC) No 998/2003 provides that, for a transitional period, pet animals of the species listed in Parts A and B of Annex I thereto are to be regarded as identified when they bear either a clear readable tattoo or an electronic identification system (transponder). This Regulation should therefore lay down rules for the marking of pet animals of the species listed in Part A of Annex I to this Regulation after expiry of the transitional period on 3 July 2011. (13) The implantation of a transponder is an invasive intervention and certain qualifications are required to carry it out. Transponders should therefore be implanted only by a suitably qualified person. If a Member State allows a person other than veterinarians to implant transponders, it should lay down rules on the minimum qualifications required for such a person. (14) Annex Ia to Regulation (EC) No 998/2003 sets out technical requirements for the identification of pet animals by transponders. Those technical requirements correspond to internationally accepted standards and should be set out, without any substantial amendments being made to them, in Annex II to this Regulation. (15) In order to protect public health and the health of pet animals of the species listed in Annex I, this Regulation should provide for the possibility to adopt preventive health measures for diseases and infections other than rabies. Those measures should be based on validated scientific information and applied proportionately to the risk to public or animal health associated with the non-commercial movement of those pet animals likely to be affected by those diseases or infections. The measures should include rules for the categorisation of Member States or parts thereof, procedures under which Member States that require the application of preventive health measures should substantiate the rationale for such measures on a continuous basis, conditions for applying and documenting the preventive health measures and, where appropriate, conditions for derogating from the application of those measures. A list of Member States or parts thereof categorised pursuant to the relevant rules should therefore be set out in an implementing act to be adopted pursuant to this Regulation. (16) It is possible that rabies vaccines administered to pet animals of the species listed in Part A of Annex I before the age of three months do not induce protective immunity due to competition with maternal antibodies. Consequently, vaccine manufacturers recommend not to vaccinate young pet animals before that age. Therefore, in order to authorise the non-commercial movement of young pet animals of the species listed in Part A of Annex I that have not been vaccinated, or that have been vaccinated, but have not yet acquired protective immunity against rabies, this Regulation should establish certain precautionary measures to be taken and give the Member States the possibility to authorise such movement into their territory when young pet animals comply with those measures. (17) In order to simplify the conditions for the non-commercial movement of pet animals of the species listed in Part A of Annex I between Member States of equivalent favourable status with regard to rabies, this Regulation should also provide for the possibility to derogate from the anti-rabies vaccination requirement. Such a possibility should be available upon submission of a joint application by the Member States interested. Such a derogation should be based on validated scientific information and be applied proportionately to the risk to public or animal health associated with the non-commercial movement of those animals likely to be affected by rabies. Member States or parts thereof benefiting from such a derogation should be listed in an implementing act to be adopted pursuant to this Regulation. (18) Countries and territories listed in Section 2 of Part B of Annex II to Regulation (EC) No 998/2003 apply rules equivalent to those applied by Member States while those listed in Part C of Annex II to that Regulation comply with the criteria laid down in Article 10 of that Regulation. Those lists should be set out, without any substantial amendments being made to them, in an implementing act to be adopted pursuant to this Regulation. (19) Furthermore, a list of territories or third countries that apply rules the content and effect of which are the same as those laid down in this Regulation for pet animals of the species listed in Part B of Annex I should be set out in an implementing act to be adopted pursuant to this Regulation. (20) Regulation (EC) No 998/2003 lays down certain requirements for the non-commercial movement of pet animals into Member States from other Member States and from countries or territories listed in Section 2 of Part B and in Part C of Annex II thereto. Those requirements include a valid anti-rabies vaccination carried out on the pet animals in question with vaccines complying with the minimum standards laid down in the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health (OIE), or for which a marketing authorisation has been granted in accordance with either Directive 2001/82/EC (12) or Regulation (EC) No 726/2004 (13).Those vaccines have proven to be effective in protecting animals against rabies and form part of the validity requirements for the anti-rabies vaccination set out in Annex Ib to Regulation (EC) No 998/2003. Those requirements should be set out, without any substantial amendments being made to them, in Annex III to this Regulation. (21) Regulation (EC) No 998/2003 lays down more stringent animal health requirements for pet animals moved into Member States from countries or territories other than those listed in Part C of Annex II thereto. Those requirements include checks on the effectiveness in individual animals of the anti-rabies vaccination by titration of antibodies in a laboratory approved in accordance with Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (14). That requirement should therefore be maintained in Annex IV to this Regulation and a condition should be included that the test should be performed in accordance with the methods laid down in the relevant Chapter of the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health (OIE). (22) Identification documents accompanying pet animals of the species listed in Part A of Annex I which are subject to non-commercial movement into Member States are necessary to attest compliance with this Regulation. This Regulation should therefore establish the conditions for issuing identification documents and the requirements for their content, validity, security features, format and layout. (23) This Regulation should allow Member States to authorise the non-commercial movement into their territory of pet animals of the species listed in Part A of Annex I accompanied by an identification document issued in a territory or a third country which applies rules the content and effect of which are the same as those applied by Member States. It should also allow Member States to authorise the non-commercial movement into their territory after a movement to a territory or a third country of those pet animals accompanied by an identification document issued in a Member State provided that the conditions to return from those territories or third countries are met before the pet animal left the Union. (24) This Regulation should also give Member States the possibility to authorise, where the need for the urgent departure of the owner arises, for example, in the event of a sudden natural disaster, political unrest or other force majeure relating to the owner, the direct entry into their territory of pet animals of the species listed in Annex I which do not comply with this Regulation provided that a permit is applied for in advance and granted by the Member State of destination, and a time-limited period of isolation under official supervision is carried out to fulfil the conditions of this Regulation. Despite the need for such urgent departure, such permits are indispensable due to the animal health risks arising from the introduction into the Union of a pet animal that does not comply with this Regulation. (25) Directive 90/425/EEC and Directive 91/496/EEC do not apply to veterinary checks on pet animals accompanying travellers during non-commercial movement. (26) Therefore, in order for the Member States to verify compliance with this Regulation and to take the necessary action, this Regulation should require the person accompanying the pet animal to present the required identification document at the time of any non-commercial movement into a Member State and should provide for appropriate documentary and identity checks on pet animals accompanying their owner during non-commercial movement into a Member State from another Member State or from certain territories or third countries. (27) It should also require Member States to carry out systematic documentary and identity checks at designated entry points on pet animals accompanying their owner during non-commercial movement into a Member State from certain territories or third countries. Those checks should take account of the relevant principles of Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and welfare rules (15). Where necessary for the purpose of further movement into other Member States, Member States should be required to document the checks in the identification document in order to be able to use the date of these checks to determine the period of validity of the identification document. (28) In addition, this Regulation should provide for safeguard measures for the purpose of dealing with risks to public or animal health arising from the non-commercial movement of pet animals. (29) With a view to providing the citizen with clear and accessible information concerning the rules that apply to the non-commercial movement into the Union of pet animals of the species listed in Annex I, Member States should be required to make that information, in particular the relevant provisions of national law, available to the public. (30) In order to ensure the proper application of this Regulation, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of species-specific requirements for the marking of pet animals of the species listed in Part B of Annex I and species-specific preventive health measures against diseases or infections other than rabies affecting the species listed in Annex I, as well as to adopt rules for limiting the number of pet animals of the species listed in Part B of Annex I accompanying their owner during non-commercial movement and to amend Annexes II to IV. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and Council. (31) In addition, the power to adopt acts in accordance with the urgency procedure should be delegated to the Commission in duly justified cases of risks to public or animal health in respect of preventive health measures against diseases or infections other than rabies likely to affect pet animals of the species listed in Annex I. (32) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission with respect to the list of Member States or parts thereof that have equivalent favourable status with regard to rabies and that are authorised to conclude mutual agreements to derogate from certain conditions applicable to the non-commercial movement of pet animals, the list of Member States categorised in accordance with the rules concerning preventive health measures against diseases and infections other than rabies, the lists of territories and third countries established for the purpose of derogating from certain conditions applicable to non-commercial movement, the model for the identification documents that are to accompany pet animals of the species listed in Annex I during non-commercial movement into a Member State from another Member State or from a territory or a third country, the rules on the format, layout and languages of the declarations to be signed, and the safeguard measures in the event of the occurrence or spread of rabies or of a disease or infection other than rabies. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (16). (33) The Commission should adopt immediately applicable implementing acts updating the list of Member States or parts thereof, with equivalent favourable status with regard to rabies, that are authorised to conclude mutual agreements to derogate from certain conditions applicable to the non-commercial movement of pet animals and the list of territories or third countries established for the purpose of derogating from certain conditions applicable to non-commercial movement, and regarding safeguard measures in the event of the occurrence or spread of rabies or of a disease or infection other than rabies, where, in duly justified cases, related to animal and public health, imperative grounds of urgency so require. (34) Certain failures to comply with the rules laid down in Regulation (EC) No 998/2003 have been revealed in a number of Member States. Accordingly, Member States should lay down rules on penalties applicable to infringements of this Regulation. (35) Commission Decision 2003/803/EC of 26 November 2003 establishing a model passport for the intra-Community movement of dogs, cats and ferrets (17) establishes the model passport for the movement of pet animals of the species dogs, cats and ferrets between Member States under Regulation (EC) No 998/2003. Identification documents issued in accordance with that model passport should, subject to certain conditions, remain valid for the lifespan of a pet animal in order to limit the administrative and financial burden on owners. (36) Commission Implementing Decision 2011/874/EU of 15 December 2011 laying down the list of third countries and territories authorised for imports of dogs, cats and ferrets and for non-commercial movements of more than five dogs, cats and ferrets into the Union and the model certificates for imports and non-commercial movement of those animals into the Union (18) establishes the model health certificate attesting compliance with the requirements of Regulation (EC) No 998/2003 for the non-commercial movement of five or fewer dogs, cats or ferrets into the Union. For the purpose of ensuring a smooth transition to the new rules laid down in this Regulation, that model certificate should remain valid subject to certain conditions. (37) Since the objective of this Regulation, namely to lay down animal health requirements for the non-commercial movement of pet animals of the species listed in Annex I in order to prevent or minimise risks to public or animal health arising from such movement, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (38) In order to ensure the simultaneous publication of this Regulation and of the implementing acts regarding the lists of territories and third countries established for the purpose of derogating from certain conditions applicable to non-commercial movement, regarding the model for the identification documents that are to accompany pet animals of the species listed in Part A of Annex I during non-commercial movement into a Member State from another Member State or from a territory or a third country, and regarding the rules on the format, layout and languages of the declarations to be signed, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down the animal health requirements applicable to the non-commercial movement of pet animals and the rules for compliance checks on such movement. Article 2 Scope 1. This Regulation shall apply to the non-commercial movement of pet animals into a Member State from another Member State or from a territory or a third country. 2. This Regulation shall apply without prejudice to: (a) Regulation (EC) No 338/97; (b) any national measures adopted, published and made available to the public by Member States to restrict the movement of certain species or breeds of pet animals on the basis of considerations other than those relating to animal health. Article 3 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) non-commercial movement means any movement which does not have as its aim either the sale of or the transfer of ownership of a pet animal; (b) pet animal means an animal of a species listed in Annex I accompanying its owner or an authorised person during non-commercial movement, and which remains for the duration of such non-commercial movement under the responsibility of the owner or the authorised person; (c) owner means a natural person indicated as the owner in the identification document; (d) authorised person means any natural person who has authorisation in writing from the owner to carry out the non-commercial movement of the pet animal on behalf of the owner; (e) transponder means a read-only passive radio frequency identification device; (f) identification document means a document drawn up in accordance with the model set out in implementing acts to be adopted pursuant to this Regulation, that enables the pet animal to be clearly identified and its health status to be checked for compliance with this Regulation; (g) authorised veterinarian means any veterinarian who has been authorised by the competent authority to carry out specific tasks in accordance with this Regulation or with acts adopted pursuant to this Regulation; (h) official veterinarian means any veterinarian appointed by the competent authority; (i) documentary check means verification of the identification document accompanying the pet animal; (j) identity check means verification for consistency between the identification document and the pet animal and where appropriate, for the presence and conformity of the marking; (k) travellers point of entry means any area designated by Member States for the purposes of the checks referred to in Article 34(1). Article 4 General obligation Non-commercial movement of pet animals that complies with the animal health requirements laid down in this Regulation shall not be prohibited, restricted or impeded on animal health grounds other than those resulting from the application of this Regulation. Article 5 Maximum number of pet animals 1. The maximum number of pet animals of the species listed in Part A of Annex I which may accompany the owner or an authorised person during a single non-commercial movement shall not exceed five. 2. By way of derogation from paragraph 1, the maximum number of pet animals of the species listed in Part A of Annex I may exceed five if the following conditions are fulfilled: (a) the non-commercial movement of pet animals is for the purpose of participating in competitions, exhibitions or sporting events or in training for such events; (b) the owner or the authorised person submits written evidence that the pet animals are registered either to attend an event referred to in point (a), or with an association organising such events; (c) the pet animals are more than six months old. 3. Member States may undertake standard spot checks to verify that the information submitted under point (b) of paragraph 2 is correct. 4. Where the maximum number of pet animals referred to in paragraph 1 is exceeded and the conditions referred to in paragraph 2 are not fulfilled, those pet animals shall comply with the animal health requirements laid down in Directive 92/65/EEC for the species concerned and Member States shall ensure that those animals are subject to the veterinary checks provided for in Directives 90/425/EEC or 91/496/EEC, as appropriate. 5. In order to prevent commercial movement of pet animals of the species listed in Part B of Annex I from being fraudulently disguised as non-commercial movement, the Commission shall be empowered to adopt delegated acts in accordance with Article 39 laying down rules setting the maximum number of pet animals of those species that may accompany the owner or an authorised person during a single non-commercial movement. 6. The Commission shall submit a report to the European Parliament and the Council on the implementation of this Article not later than 29 June 2018. The Commission shall, where necessary, propose amendments to this Regulation on the basis of its report. CHAPTER II CONDITIONS APPLICABLE TO THE NON-COMMERCIAL MOVEMENT OF PET ANIMALS INTO A MEMBER STATE FROM ANOTHER MEMBER STATE SECTION 1 Pet animals of the species listed in Part A of Annex I Article 6 Conditions applicable to the non-commercial movement of pet animals of the species listed in Part A of Annex I Pet animals of the species listed in Part A of Annex I shall not be moved into a Member State from another Member State unless they fulfil the following conditions: (a) they are marked in accordance with Article 17(1); (b) they have received an anti-rabies vaccination that complies with the validity requirements set out in Annex III; (c) they comply with any preventive health measures for diseases or infections other than rabies adopted pursuant to Article 19(1); (d) they are accompanied by an identification document duly completed and issued in accordance with Article 22. Article 7 Derogation from the anti-rabies vaccination condition for young pet animals of the species listed in Part A of Annex I 1. Subject to paragraph 2, Member States may, by way of derogation from point (b) of Article 6, authorise the non-commercial movement into their territory from another Member State of pet animals of the species listed in Part A of Annex I, which are: (a) either less than 12 weeks old and have not received an anti-rabies vaccination; or (b) between 12 and 16 weeks old and have received an anti-rabies vaccination, but do not yet meet the validity requirements referred to in point 2(e) of Annex III. 2. The authorisation referred to in paragraph 1 may be granted only if: (a) either the owner or the authorised person provides a signed declaration that from birth until the time of the non-commercial movement the pet animals have had no contact with wild animals of species susceptible to rabies; or (b) the pet animals are accompanied by their mother, on whom they still depend, and from the identification document accompanying their mother it can be established that, before their birth, the mother received an anti-rabies vaccination which complied with the validity requirements set out in Annex III. 3. The Commission may, by means of an implementing act, adopt rules on the format, layout and languages of the declarations referred to in point (a) of paragraph 2 of this Article. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 41(2). Article 8 Derogation from the anti-rabies vaccination condition for pet animals of the species listed in Part A of Annex I 1. By way of derogation from point (b) of Article 6, the direct non-commercial movement between Member States or parts thereof, of pet animals of the species listed in Part A of Annex I that have not been vaccinated against rabies, may be authorised in accordance with the procedure referred to in paragraph 2 upon a joint application by the Member States concerned. 2. The Commission shall, by means of an implementing act, adopt a list of Member States that are authorised to conclude mutual agreements to derogate from point (b) of Article 6 in accordance with paragraph 1 of this Article. That list shall set out the parts of those Member States for which the derogation may apply. 3. In order to be included in the list referred to in paragraph 2, the Member States interested in such a mutual agreement shall submit a joint application to the Commission, including details of the draft agreement, by which they can demonstrate, taking into account the procedures in the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE) for self-declaration as to the freedom of a country or zone from rabies, that they fulfil at least the following conditions: (a) the applicant Member States shall have in operation ongoing surveillance and reporting systems with regard to rabies; (b) the applicant Member States, or the parts of their territory for which the application is made, shall have been free of rabies and rabies shall not be known to have been established in wild animals in the territory of the Member States concerned, or parts thereof, for at least the two years prior to the joint application on the basis of the systems referred to in point (a); (c) the applicant Member States shall have in place efficient and effective control measures to prevent the introduction into and spread within their territory of rabies; (d) the application of the derogation from point (b) of Article 6 shall be justified and proportionate to the risks to public or animal health associated with the direct non-commercial movement from one of the applicant Member States to the other or part of its territory of non-vaccinated pet animals of the species listed in Part A of Annex I. The joint application shall contain adequate, reliable and scientifically validated information. 4. The Commission shall, by means of an implementing act, remove Member States from the list referred to in paragraph 2 for the whole or part of their territories should any change in the particulars specified in paragraph 3 no longer support the application of the derogation. 5. The implementing acts referred to in paragraphs 2 and 4 shall be adopted in accordance with the examination procedure referred to in Article 41(2). 6. On duly justified imperative grounds of urgency relating to risks to public or animal health, the Commission shall adopt immediately applicable implementing acts updating the list of Member States or parts thereof referred to in paragraph 2 of this Article in accordance with the procedure referred to in Article 41(3). SECTION 2 Pet animals of the species listed in Part B of Annex I Article 9 Conditions applicable to the non-commercial movement of pet animals of the species listed in Part B of Annex I 1. Insofar as the Commission has adopted a delegated act pursuant to Article 19(1) with regard to pet animals of one of the species listed in Part B of Annex I, the non-commercial movement of pet animals of that species into a Member State from another Member State shall be subject to compliance with the conditions laid down in paragraph 2 of this Article. 2. Pet animals of the species referred to in paragraph 1 may be moved into a Member State from another Member State only if they fulfil the following conditions: (a) they are marked or described according to the requirements adopted pursuant to Article 17(2); (b) they comply with any preventive health measures for diseases or infections other than rabies adopted pursuant to Article 19(1); (c) they are accompanied by an identification document duly completed and issued in accordance with Article 29. 3. Pending the adoption of the relevant delegated acts referred to in paragraph 1, Member States may apply national rules to the non-commercial movement of pet animals of the species listed in Part B of Annex I into their territory from another Member State, provided that such rules are: (a) applied proportionately to the risk to public or animal health associated with the non-commercial movement of the pet animals of those species; and (b) not stricter than those applied to trade in animals of those species in accordance with Directives 92/65/EEC or 2006/88/EC. CHAPTER III CONDITIONS APPLICABLE TO THE NON-COMMERCIAL MOVEMENT OF PET ANIMALS INTO A MEMBER STATE FROM A TERRITORY OR A THIRD COUNTRY SECTION 1 Pet animals of the species listed in Part A of Annex I Article 10 Conditions applicable to the non-commercial movement of pet animals of the species listed in Part A of Annex I 1. Pet animals of the species listed in Part A of Annex I shall not be moved into a Member State from a territory or a third country unless they fulfil the following conditions: (a) they are marked in accordance with Article 17(1); (b) they have received an anti-rabies vaccination that complies with the validity requirements set out in Annex III; (c) they have undergone a rabies antibody titration test that complies with the validity requirements set out in Annex IV; (d) they comply with any preventive health measures for diseases or infections other than rabies adopted pursuant to Article 19(1); (e) they are accompanied by an identification document duly completed and issued in accordance with Article 26. 2. Pet animals of the species listed in Part A of Annex I may be moved into a Member State from a territory or a third country other than those listed pursuant to Article 13(1) only through a travellers point of entry listed as required pursuant to Article 34(3). 3. By way of derogation from paragraph 2, Member States may authorise registered military or search-and-rescue dogs to move through a point of entry other than a travellers point of entry provided that: (a) the owner or the authorised person has applied in advance for a permit and the Member State has granted such a permit; and (b) the dogs undergo compliance checks in accordance with Article 34(2) at a place designated by the competent authority for that purpose and in accordance with the arrangements set out in the permit referred to in point (a) of this paragraph. Article 11 Derogation from the anti-rabies vaccination condition for young pet animals of the species listed in Part A of Annex I 1. Subject to paragraph 2, by way of derogation from point (b) of Article 10(1), Member States may authorise the non-commercial movement into their territory from territories or third countries listed pursuant to Article 13(1) or (2) of pet animals of the species listed in Part A of Annex I, which are: (a) either less than 12 weeks old and have not received an anti-rabies vaccination; or (b) between 12 and 16 weeks old and have received an anti-rabies vaccination, but do not yet meet the validity requirements referred to in point 2(e) of Annex III. 2. The authorisation referred to in paragraph 1 may be granted only if: (a) either the owner or the authorised person provides a signed declaration that from birth until the time of the non-commercial movement the pet animals have had no contact with wild animals of species susceptible to rabies; or (b) the pet animals are accompanied by their mother, on whom they still depend, and from the identification document accompanying their mother it can be established that, before their birth, the mother received an anti-rabies vaccination which complied with the validity requirements set out in Annex III. 3. The subsequent non-commercial movement into another Member State of pet animals referred to in paragraph 1 of this Article shall be prohibited, except where they are moved in accordance with the conditions laid down in Article 6 or where they have been authorised to be moved in accordance with Article 7 and the Member State of destination has also authorised the movement into its territory from territories or third countries in accordance with paragraph 1 of this Article. 4. The Commission may, by means of an implementing act, adopt rules on the format, layout and languages of the declarations referred to in point (a) of paragraph 2 of this Article. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 41(2). Article 12 Derogation from the antibody titration test condition for pet animals of the species listed in Part A of Annex I 1. By way of derogation from point (c) of Article 10(1), the antibody titration test shall not be required for pet animals of the species listed in Part A of Annex I that are being moved into a Member State from a territory or a third country listed pursuant to Article 13(1) or (2): (a) either directly; (b) following residency exclusively in one or more of those territories or third countries; or (c) after transit through a territory or a third country other than those listed pursuant to Article 13(1) or (2), provided that the owner or authorised person provides a signed declaration that during such transit the pet animals have had no contact with animals of species susceptible to rabies and remain secured within a means of transport or within the perimeter of an international airport. 2. The Commission may, by means of an implementing act, adopt rules on the format, layout and languages of the declarations referred to in point (c) of paragraph 1 of this Article. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 41(2). Article 13 Establishment of a list of territories and third countries 1. The Commission shall, by means of an implementing act, adopt a list of territories and third countries which have made an application for entry on the list in which they demonstrate that for pet animals of the species listed in Part A of Annex I, they apply rules, the content and effect of which are the same as those laid down in Section 1 of Chapter II, this Section and Section 2 of Chapter VI and where applicable the rules adopted pursuant to those rules. 2. The Commission shall, by means of an implementing act, adopt a list of territories and third countries which have made an application for entry on the list in which they demonstrate that for pet animals of the species listed in Part A of Annex I, they fulfil at least the following criteria: (a) the notification of cases of rabies to the competent authorities is obligatory; (b) an effective surveillance system for rabies has been in place for at least two years prior to the application, a minimum requirement of which is an on-going early detection programme to ensure investigation and reporting of animals suspected of having rabies; (c) the structure and organisation of their veterinary and control services, and the powers of such services, the supervision to which they are subject and the means at their disposal, including staff and laboratory capacity, are sufficient to: (i) apply and enforce national legislation on the non-commercial movement of pet animals effectively; and (ii) guarantee the validity of the identification documents in the format provided for in Article 25 and issued in accordance with Article 26; (d) rules on the prevention and control of rabies are in force and implemented effectively to minimise the risk of infection of pet animals, including rules on imports of pet animals from other countries or territories, and where appropriate, on: (i) the control of the stray dog and cat population; (ii) the vaccination of domestic animals against rabies, in particular where rabies is present in vampire bats; and (iii) the control and eradication of rabies in wildlife; (e) rules are in force on the licensing and marketing of anti-rabies vaccines. 3. The implementing acts referred to in paragraphs 1 and 2 of this Article shall be adopted in accordance with the examination procedure referred to in Article 41(2). On duly justified imperative grounds of urgency relating to risks to public or animal health, the Commission shall adopt immediately applicable implementing acts updating the list of territories or third countries referred to in paragraphs 1 and 2 of this Article in accordance with the procedure referred to in Article 41(3). SECTION 2 Pet animals of the species listed in Part B of Annex I Article 14 Conditions applicable to the non-commercial movement of pet animals of the species listed in Part B of Annex I 1. Insofar as the Commission has adopted a delegated act pursuant to Article 19(1) with regard to pet animals of one of the species listed in Part B of Annex I, the non-commercial movement of pet animals of that species into a Member State from a territory or a third country shall be subject to compliance with the conditions laid down in paragraph 2 of this Article. 2. Pet animals referred to in paragraph 1 may be moved into a Member State from a territory or a third country only if they fulfil the following conditions: (a) they are marked or described according to the requirements adopted pursuant to Article 17(2); (b) they comply with any preventive health measures for diseases or infections other than rabies adopted pursuant to Article 19(1); (c) they are accompanied by an identification document duly completed and issued in accordance with Article 31; (d) they enter through a travellers point of entry when coming from a territory or a third country other than those listed pursuant to Article 15. 3. Pending the adoption of the relevant delegated acts referred to in paragraph 1, Member States may apply national rules to the non-commercial movement of pet animals of the species listed in Part B of Annex I into their territory from a territory or a third country, provided that such rules are: (a) applied proportionately to the risk to public or animal health associated with the non-commercial movement of the pet animals of those species; and (b) not stricter than those applied to imports of animals of those species in accordance with Directives 92/65/EEC or 2006/88/EC. Article 15 Establishment of a list of territories and third countries The Commission may, by means of an implementing act, adopt a list of territories and third countries which have demonstrated that for pet animals of the species listed in Part B of Annex I, they apply rules the content and effect of which are the same as those laid down in Section 2 of Chapter II, this Section and Section 2 of Chapter VI and where applicable the rules adopted pursuant to those rules. SECTION 3 Derogation from the conditions on the non-commercial movement of pet animals Article 16 Derogation from the conditions applicable to the non-commercial movement of pet animals between certain countries and territories By way of derogation from Articles 10 and 14, the non-commercial movement of pet animals between the following countries and territories may continue under the conditions laid down by the national rules of those countries and territories: (a) San Marino and Italy; (b) the Vatican and Italy; (c) Monaco and France; (d) Andorra and France; (e) Andorra and Spain; (f) Norway and Sweden; (g) Faeroe Islands and Denmark; (h) Greenland and Denmark. CHAPTER IV MARKING AND PREVENTIVE HEALTH MEASURES SECTION 1 Marking Article 17 Marking of pet animals 1. Pet animals of the species listed in Part A of Annex I shall be marked by the implantation of a transponder or by a clearly readable tattoo applied before 3 July 2011. Where the transponder referred to in the first subparagraph does not comply with the technical requirements set out in Annex II, the owner or the authorised person shall provide the means necessary for reading that transponder at the time of any verification of the marking provided for in Article 22(1) and (2), and Article 26, and the identity checks provided for in Article 33 and Article 34(1). 2. Pet animals of the species listed in Part B of Annex I shall be marked or described taking into account the specificities of each species, in such a manner that a link between the pet animal and its corresponding identification document is ensured. In view of the diversity of species listed in Part B of Annex I, the Commission shall be empowered to adopt delegated acts in accordance with Article 39 concerning such species-specific requirements for marking or describing pet animals of those species, taking into account any relevant national requirements. Article 18 Qualifications required for implanting transponders in pet animals Where a Member State intends to allow the implantation of transponders by a person other than a veterinarian, it shall lay down rules on the minimum qualifications that such persons are required to have. SECTION 2 Preventive health measures for diseases or infections other than rabies Article 19 Preventive health measures and conditions for their application 1. Where preventive health measures are necessary for the protection of public health or the health of pet animals for controlling diseases or infections other than rabies that are likely to be spread due to the movement of those pet animals, the Commission shall be empowered to adopt delegated acts in accordance with Article 39 concerning species-specific preventive health measures for such diseases or infections. Where, in the event of risks to public or animal health, imperative grounds of urgency so require, the procedure provided for in Article 40 shall apply to delegated acts adopted pursuant to this paragraph. 2. The species-specific preventive health measures authorised by a delegated act adopted pursuant to paragraph 1 shall be based on adequate, reliable and validated scientific information and applied proportionately to the risk to public or animal health associated with the non-commercial movement of pet animals likely to be affected by diseases or infections other than rabies. 3. The delegated acts provided for in paragraph 1 may also include: (a) rules for the categorisation of Member States or parts thereof according to their animal health status and their surveillance and reporting systems with regard to certain diseases or infections other than rabies; (b) the conditions that Member States are to fulfil in order to remain eligible for the application of the preventive health measures referred to in paragraph 2; (c) the conditions for applying and documenting the preventive health measures referred to in paragraph 2 prior to the non-commercial movement of pet animals; (d) the conditions for granting derogations in certain specified circumstances from the application of the preventive health measures referred to in paragraph 2. Article 20 List of Member States or parts thereof referred to in point (a) of Article 19(3) The Commission may, by means of an implementing act, adopt lists of Member States or parts of the territory of Member States that comply with the rules for the categorisation of Member States or parts thereof referred to in point (a) of Article 19(3). That implementing act shall be adopted in accordance with the examination procedure referred to in Article 41(2). CHAPTER V IDENTIFICATION DOCUMENTS SECTION 1 Identification documents for the non-commercial movement into a Member State from another Member State of pet animals of the species listed in Part A of Annex I Article 21 Format and content of the identification document referred to in point (d) of Article 6 1. The identification document referred to in point (d) of Article 6 shall be in the format of a passport in accordance with the model to be adopted pursuant to paragraph 2 of this Article and shall contain entries for the insertion of the following information: (a) the location of the transponder or the tattoo and either the date of application or the date of reading of the transponder or the tattoo, as well as the alphanumeric code displayed by the transponder or the tattoo; (b) the name, species, breed, sex, colour, date of birth as stated by the owner and any notable or discernable features or characteristics of the pet animal; (c) the name and contact information of the owner; (d) the name, contact information and signature of the authorised veterinarian issuing or completing the identification document; (e) the signature of the owner; (f) details of the anti-rabies vaccination; (g) the date of blood sampling for the rabies antibody titration test; (h) compliance with any preventive health measures for diseases or infections other than rabies; (i) other relevant information regarding the health status of the pet animal. 2. The Commission shall adopt an implementing act laying down the model referred to in paragraph 1 of this Article as well as requirements concerning the languages, layout and security features of the passport referred to in that paragraph, and the rules necessary for the transition to the model of that passport. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 41(2). 3. The passport referred to in paragraph 1 shall bear a number consisting of the ISO code of the Member State of issue, followed by a unique alphanumeric code. Article 22 Issuing and completing the identification document referred to in point (d) of Article 6 1. The identification document referred to in point (d) of Article 6 shall be issued by an authorised veterinarian after: (a) he has verified that the pet animal is marked in accordance with Article 17(1); (b) he has duly completed the relevant entries in the identification document with the information mentioned in points (a) to (d) of Article 21(1); and (c) the owner has signed the identification document. 2. After verifying that the pet animal is marked in accordance with Article 17(1), an authorised veterinarian shall complete the relevant entries of the identification document with the information referred to in points (d), (f), (g) and (h) of Article 21(1), thus certifying compliance with the conditions set out in points (b) and (c) of Article 6 and, where applicable, in point (b)(ii) of Article 27. Notwithstanding the first subparagraph, the entry on the information referred to in point (h) of Article 21(1) may be completed by a veterinarian other than an authorised veterinarian if so permitted by the delegated act adopted pursuant to Article 19(1). 3. The authorised veterinarian issuing the identification document shall keep records of the information referred to in points (a) to (c) of Article 21(1) and in Article 21(3) for a minimum period to be determined by the competent authority, but which shall not be less than three years. 4. Where necessary, compliance with the conditions referred to in paragraph 2 of this Article may be documented in more than one identification document in the format provided for in Article 21(1). Article 23 Distribution of blank identification documents 1. Competent authorities shall ensure that blank identification documents are distributed only to authorised veterinarians and that their name and contact information are recorded with reference to the number referred to in Article 21(3). 2. The records referred to in paragraph 1 shall be kept for a minimum period to be determined by the competent authority, but which shall not be less than three years. Article 24 Derogation from the format of the identification document provided for in Article 21(1) 1. By way of derogation from Article 21(1), Member States shall authorise the non-commercial movement into a Member State from another Member State of pet animals of the species listed in part A of Annex I accompanied by the identification document issued in accordance with Article 26. 2. Where necessary, compliance with the requirements referred to in point (c) of Article 6 shall be documented in the identification document referred to in paragraph 1, after completion of the checks provided for in Article 34(1). SECTION 2 Identification documents for the non-commercial movement into a Member State from a territory or a third country of pet animals of the species listed in Part A of Annex I Article 25 Format and content of the identification document referred to in point (e) of Article 10(1) 1. The identification document referred to in point (e) of Article 10(1) shall be in the format of an animal health certificate in accordance with the model to be adopted pursuant to paragraph 2 of this Article and shall contain entries for the insertion of the following information: (a) the location of the transponder or the tattoo and either the date of application or the date of reading of the transponder or the tattoo, as well as the alphanumeric code displayed by the transponder or the tattoo; (b) the species, breed, date of birth as stated by the owner, sex and colour of the pet animal; (c) a unique certificate reference number; (d) the name and contact information of the owner or the authorised person; (e) the name, contact information and signature of the official or authorised veterinarian issuing the identification document; (f) details of the anti-rabies vaccination; (g) the date of blood sampling for the rabies antibody titration test; (h) compliance with any preventive health measures for diseases or infections other than rabies; (i) the name and the signature of the representative of the endorsing competent authority; (j) the name, signature and contact information of the representative of the competent authority carrying out the checks referred to in Article 34 and the date of these checks; (k) other relevant information regarding the health status of the pet animal. 2. The Commission shall adopt an implementing act laying down the model referred to in paragraph 1 of this Article as well as requirements concerning the languages, the layout and the validity of the animal health certificate referred to in that paragraph. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 41(2). 3. A written declaration signed by the owner or the authorised person confirming that the movement of the pet animal into the Union is a non-commercial movement shall be part of the identification document referred to in point (e) of Article 10(1). Article 26 Issuing and completing the identification document referred to in point (e) of Article 10(1) The identification document referred to in point (e) of Article 10(1) shall be issued either by an official veterinarian of the territory or third country of dispatch on the basis of supporting documentation, or by an authorised veterinarian and subsequently endorsed by the competent authority of the territory or third country of dispatch, after the issuing veterinarian: (a) has verified that the pet animal is marked in accordance with Article 17(1); and (b) has duly completed the relevant entries of the identification document with the information referred to in points (a) to (h) of Article 25(1), thus certifying compliance with the conditions set out in point (a) of Article 10(1), and where applicable points (b), (c) and (d) of Article 10(1). Article 27 Derogation from the format of the identification document provided for in Article 25(1) By way of derogation from Article 25(1), Member States shall authorise the non-commercial movement into their territory of pet animals of the species listed in Part A of Annex I accompanied by the identification document issued in accordance with Article 22 where: (a) the identification document has been issued in one of the territories or third countries listed pursuant to Article 13(1); or (b) such pet animals enter a Member State, after movement to or transit through a territory or a third country from a Member State, and the identification document was completed and issued by an authorised veterinarian certifying that, before leaving the Union, the pet animals: (i) received the anti-rabies vaccination provided for in point (b) of Article 10(1); and (ii) underwent the rabies antibody titration test provided for in point (c) of Article 10(1), except in the case of the derogation provided for in Article 12. SECTION 3 Identification documents for the non-commercial movement into a Member State from another Member State of pet animals of the species listed in Part B of Annex I Article 28 Format and content of the identification document referred to in point (c) of Article 9(2) 1. The Commission may, by means of an implementing act, adopt a model of the identification document referred to in point (c) of Article 9(2) which shall contain entries for the insertion of the following information: (a) the characteristics of the mark or the description of the pet animal as provided for in Article 17(2); (b) the species and, where relevant, the breed, the date of birth as stated by the owner, sex and colour of the pet animal; (c) the name and contact information of the owner; (d) the name, contact information and signature of the authorised veterinarian issuing or completing the identification document; (e) the signature of the owner; (f) details of any preventive health measures for diseases or infections other than rabies; (g) other relevant information regarding the health status of the pet animal. 2. The implementing act referred to in paragraph 1 of this Article shall also lay down requirements concerning the languages, layout, validity or security features of the identification document referred to in that paragraph. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 41(2). Article 29 Issuing and completing the identification document referred to in point (c) of Article 9(2) 1. The identification document referred to in point (c) of Article 9(2) shall be issued by an authorised veterinarian after: (a) he has verified that the pet animal is marked or described in accordance with Article 17(2); (b) he has duly completed the relevant entries with the information referred to in points (a) to (d) of Article 28(1); and (c) the owner has signed the identification document. 2. After verifying that the pet animal is marked or described in accordance with Article 17(2), an authorised veterinarian shall complete the relevant entries of the identification document referred to in point (c) of Article 9(2) with the information referred to in points (d) and (f) of Article 28(1), thus certifying compliance with the conditions set out in point (b) of Article 9(2), where applicable. SECTION 4 Identification documents for the non-commercial movement into a Member State from a territory or a third country of pet animals of the species listed in Part B of Annex I Article 30 Format and content of the identification document referred to in point (c) of Article 14(2) 1. The Commission may, by means of an implementing act, adopt a model of the identification document referred to in point (c) of Article 14(2) which shall contain entries for the insertion of the following information: (a) the characteristics of the mark or the description of the pet animal as provided for in Article 17(2); (b) the species and, where relevant, the breed, date of birth as stated by the owner, sex and colour of the pet animal; (c) the name and contact information of the owner or the authorised person; (d) the name, contact information and signature of the issuing official or authorised veterinarian; (e) a unique certificate reference number; (f) details of any preventive health measures for diseases or infections other than rabies; (g) the name and the signature of the representative of the endorsing competent authority; (h) the name, signature and contact information of the representative of the competent authority carrying out the checks referred to in Article 34 and the date of these checks; (i) other relevant information regarding the health status of the pet animal. 2. The implementing act referred to in paragraph 1 of this Article shall also lay down requirements concerning the languages, layout and validity of the identification document referred to in that paragraph. That implementing act shall be adopted in accordance with the examination procedure referred to in Article 41(2). 3. A written declaration signed by the owner or the authorised person confirming that the movement of the pet animal into the Union is a non-commercial movement shall be part of the identification document referred to in point (c) of Article 14(2). Article 31 Issuing and completing the identification document referred to in point (c) of Article 14(2) The identification document referred to in point (c) of Article 14(2) shall be issued either by an official veterinarian of the territory or third country of dispatch on the basis of supporting documentation, or by an authorised veterinarian and subsequently endorsed by the competent authority of the territory or third country of dispatch after the issuing veterinarian: (a) has verified that the pet animal is marked or described in accordance with Article 17(2); and (b) has duly completed the relevant entries of the identification document with the information referred to in points (a) to (f) of Article 30(1), thus certifying compliance with the conditions set out in points (a) and (b) of Article 14(2) where applicable. CHAPTER VI COMMON PROVISIONS SECTION 1 Derogation for the non-commercial movement of pet animals into Member States Article 32 Derogation from the conditions of Articles 6, 9, 10 and 14 1. By way of derogation from the conditions provided for in Articles 6, 9, 10 and 14, Member States may, in exceptional situations, authorise the non-commercial movement into their territory of pet animals which do not comply with the conditions laid down in those Articles provided that: (a) a prior application for a permit has been made by the owner and the Member State of destination has granted such a permit; (b) the pet animals are isolated under official supervision for the time necessary for them to fulfil those conditions and not exceeding six months: (i) at a place approved by the competent authority; and (ii) in accordance with the arrangements set out in the permit. 2. The permit referred to in point (a) of paragraph 1 may include an authorisation for transiting through another Member State provided that the Member State of transit has given its prior agreement to the Member State of destination. SECTION 2 General conditions regarding compliance Article 33 Documentary and identity checks to be carried out in respect of non-commercial movement of pet animals into a Member State from another Member State or a territory or a third country listed pursuant to Article 13(1) and Article 15 1. Without prejudice to Article 16 and in order to verify compliance with Chapter II, Member States shall carry out documentary and identity checks in a non-discriminatory way on pet animals that are subject to non-commercial movement into their territory from another Member State or from a territory or a third country listed pursuant to Article 13(1) and, where applicable, Article 15. 2. At the time of any non-commercial movement into a Member State from another Member State or a territory or a third country listed pursuant to Article 13(1) and, where applicable, Article 15, the owner or the authorised person shall, at the request of the competent authority responsible for the checks provided for in paragraph 1 of this Article: (a) present the identification document of the pet animal required under this Regulation which demonstrates compliance with the requirements for such movement; and (b) make the pet animal available for those checks. Article 34 Documentary and identity checks to be carried out in respect of non-commercial movement from a territory or a third country other than those listed pursuant to Article 13(1) or Article 15 1. In order to verify compliance with Chapter III, the competent authority of a Member State shall carry out documentary and identity checks at the travellers point of entry on pet animals that are subject to non-commercial movement into that Member State from a territory or a third country other than those listed pursuant to Article 13(1) and, where applicable, Article 15. 2. The owner or the authorised person shall, at the time of entry into a Member State from a territory or a third country other than those listed pursuant to Article 13(1) and, where applicable, Article 15, contact the competent authority present at the point of entry for the purpose of the checks referred to in paragraph 1 and shall: (a) present the identification document of the pet animal required under this Regulation which demonstrates compliance with the requirements for such movement; and (b) make the pet animal available for those checks. 3. Member States shall draw up and keep up to date a list of travellers points of entry. 4. Member States shall ensure that the competent authority that they have designated to carry out the checks provided for in paragraph 1: (a) is fully informed of the rules laid down in Chapter III and the officials of the competent authority have the necessary training to implement them; (b) keeps records of the total number of checks that have been carried out and of instances of non-compliance revealed during those checks; and (c) documents the checks that have been carried out in the relevant entry of the identification document where such documentation is necessary for the purposes of non-commercial movement into other Member States as provided for in Article 24(1). Article 35 Actions in case of non-compliance revealed during the checks provided for in Articles 33 and 34 1. Where the checks provided for in Articles 33 and 34 reveal that a pet animal does not comply with the conditions laid down in Chapters II or III, the competent authority shall decide, after consultation with the official veterinarian and, where necessary, with the owner or the authorised person, to: (a) return the pet animal to its country or territory of dispatch; (b) isolate the pet animal under official control for the time necessary for it to comply with the conditions laid down in Chapter II or III; or (c) as a last resort where its return is not possible or isolation is not practical, put the pet animal down in accordance with applicable national rules relating to the protection of pet animals at the time of killing. 2. Where the non-commercial movement of pet animals into the Union is refused by the competent authority, the pet animals shall be isolated under official control pending: (a) either their return to their country or territory of dispatch; or (b) the adoption of any other administrative decision concerning those pet animals. 3. The measures referred to in paragraphs 1 and 2 shall be applied at the expense of the owner and without the possibility of any financial compensation for the owner or the authorised person. Article 36 Safeguard measures 1. Where rabies or a disease or an infection other than rabies occurs or spreads in a Member State, a territory or a third country, and is liable to represent a serious threat to public or animal health, the Commission may, acting on its own initiative or at the request of a Member State, adopt one of the following measures, by means of an implementing act, without delay and depending on the gravity of the situation: (a) suspend the non-commercial movement or transit of pet animals from all or part of the territory of the Member State or territory or third country concerned; (b) lay down special conditions in respect of the non-commercial movement of pet animals from all or part of the Member State or territory or third country concerned. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 41(2). 2. On duly justified imperative grounds of urgency to contain or address a serious risk to public or animal health, the Commission shall adopt immediately applicable implementing acts in accordance with the procedure referred to in Article 41(3). Article 37 Information obligations 1. Member States shall provide the public with clear and easily accessible information concerning the animal health requirements applicable to the non-commercial movement of pet animals and the rules for compliance checks on such movement laid down in this Regulation. 2. The information referred to in paragraph 1 shall in particular include the following: (a) the qualifications required for the persons carrying out the implantation of the transponder provided for in Article 18; (b) the authorisation to derogate from the anti-rabies vaccination condition for young pet animals of the species listed in Part A of Annex I as provided for in Articles 7 and 11; (c) the conditions applicable to the non-commercial movement into the Member States territory of pet animals: (i) which do not comply with Articles 6, 9, 10 or 14; (ii) which come from certain countries and territories under conditions laid down by their national rules as provided for in Article 16; (d) the list of travellers points of entry drawn up pursuant to Article 34(3), including the competent authority designated to carry out the checks provided for in Article 34(4); (e) the conditions applicable to the non-commercial movement into the Member States territory of pet animals of the species listed in Part B of Annex I, laid down by their national rules as provided for in Article 9(3) and Article 14(3); (f) information on anti-rabies vaccines for which the competent authority of the Member States has granted a marketing authorisation as provided for in point 1(b) of Annex III, and in particular on the corresponding vaccination protocol. 3. Member States shall establish internet-based pages providing the information referred to in paragraph 1 and communicate the internet address of those pages to the Commission. 4. The Commission shall assist the Member States in making that information available to the public by providing on its internet page: a) the links to the internet-based information pages of the Member States; and b) the information referred to in points (b), (d) and (e) of paragraph (2) of this Article, and the information made available to the public as referred to in point (b) of Article 2(2) in additional languages, as appropriate. SECTION 3 Procedural provisions Article 38 Amendments to Annexes In order to take into account technical progress, scientific developments and the protection of public health or the health of pet animals, the Commission shall be empowered to adopt delegated acts in accordance with Article 39 to amend Annexes II to IV. Article 39 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 5(5), the second subparagraph of Article 17(2), the first subparagraph of Article 19(1) and Article 38 shall be conferred on the Commission for a period of five years from 28 June 2013. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 5(5), the second subparagraph of Article 17(2), the first subparagraph of Article 19(1) and Article 38 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 5(5), the second subparagraph of Article 17(2), the first subparagraph of Article 19(1) and Article 38 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 40 Urgency procedure 1. Delegated acts adopted under this Article shall enter into force without delay and shall apply as long as no objection is expressed in accordance with paragraph 2. The notification of a delegated act to the European Parliament and to the Council shall state the reasons for the use of the urgency procedure. 2. Either the European Parliament or the Council may object to a delegated act in accordance with the procedure referred to in Article 39(5). In such a case, the Commission shall repeal the act without delay following the notification of the decision to object by the European Parliament or by the Council. Article 41 Committee procedure 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health established by Article 58 of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (19). That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Where the opinion of the committee is to be obtained by written procedure, that procedure shall be terminated without result when, within the time-limit for delivery of the opinion, the chair of the committee so decides or a simple majority of committee members so requests. 3. Where reference is made to this paragraph, Article 8 of Regulation (EU) No 182/2011, in conjunction with Article 5 thereof, shall apply. Article 42 Penalties The Member States shall lay down the rules on penalties applicable to infringements of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for shall be effective, proportionate and dissuasive. The Member States shall notify those provisions and any subsequent amendments affecting them to the Commission without delay. CHAPTER VII TRANSITIONAL AND FINAL PROVISIONS Article 43 Repeal 1. Regulation (EC) No 998/2003 is hereby repealed, with the exception of Section 2 of Part B and Part C of Annex II, which remain in force until the entry into force of the implementing acts adopted pursuant to Article 13(1) and (2) of this Regulation respectively. References in this Regulation to the list in the implementing acts adopted pursuant to Article 13(1) or (2) shall be construed as references to the list of third countries and territories set out in Section 2 of Part B and in Part C of Annex II to Regulation (EC) No 998/2003 respectively until the entry into force of those implementing acts. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex V. 3. The repeal of Regulation (EC) No 998/2003 shall be without prejudice to the maintenance in force of Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards preventive health measures for the control of Echinococcus multilocularis infection in dogs (20), which was adopted pursuant to the second subparagraph of Article 5(1) of that Regulation. Article 44 Transitional measures regarding identification documents 1. By way of derogation from Article 21(1), the identification document referred to in point (d) of Article 6 shall be deemed to comply with this Regulation where it was: (a) drawn up in accordance with the model passport established by Decision 2003/803/EC; and (b) issued before 29 December 2014. 2. By way of derogation from Article 25(1) and Article 27(a), the identification document referred to in point (e) of Article 10(1) shall be deemed to comply with this Regulation where it was: (a) drawn up in accordance with the model certificate set out in Annex II to Decision 2011/874/EU, or where relevant, the model passport established by Decision 2003/803/EC; and (b) issued before 29 December 2014. Article 45 Entry into force and applicability This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 29 December 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 12 June 2013. For the European Parliament The President M. SCHULZ For the Council The President L. CREIGHTON (1) OJ C 229, 31.7.2012, p. 119. (2) Position of the European Parliament of 23 May 2013 (not yet published in the Official Journal) and decision of the Council of 10 June 2013. (3) OJ L 146, 13.6.2003, p. 1. (4) OJ L 132, 29.5.2010, p. 3. (5) OJ L 268, 14.9.1992, p. 54. (6) OJ L 328, 24.11.2006, p. 14. (7) OJ L 343, 22.12.2009, p. 74. (8) OJ L 139, 30.4.2004, p. 55. (9) OJ L 61, 3.3.1997, p. 1. (10) Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (OJ L 224, 18.8.1990, p. 29). (11) Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries (OJ L 268, 24.9.1991, p. 56). (12) Directive 2001/82/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to veterinary medicinal products (OJ L 311, 28.11.2001, p. 1). (13) Regulation (EC) No 726/2004 of the European Parliament and of the Council of 31 March 2004 laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Medicines Agency (OJ L 136, 30.4.2004, p. 1). (14) OJ L 79, 30.3.2000, p. 40. (15) OJ L 165, 30.4.2004, p. 1. (16) OJ L 55, 28.2.2011, p. 13. (17) OJ L 312, 27.11.2003, p. 1. (18) OJ L 343, 23.12.2011, p. 65. (19) OJ L 31, 1.2.2002, p. 1. (20) OJ L 296, 15.11.2011, p. 6. ANNEX I Species of pet animals PART A Dogs (Canis lupus familiaris) Cats (Felis silvestris catus) Ferrets (Mustela putorius furo) PART B Invertebrates (except bees and bumble bees covered by Article 8 of Directive 92/65/EEC and molluscs and crustaceans referred to respectively in points (e)(ii) and (e)(iii) of Article 3(1) of Directive 2006/88/EC). Ornamental aquatic animals as defined in point (k) of Article 3 of Directive 2006/88/EC and excluded from the scope of that Directive by point (a) of Article 2(1) thereof. Amphibia Reptiles Birds: specimens of avian species other than those referred to in Article 2 of Directive 2009/158/EC. Mammals: rodents and rabbits other than those intended for food production and defined under lagomorphs in Annex I to Regulation (EC) No 853/2004. ANNEX II Technical requirements for transponders The transponders must: (a) comply with ISO Standard 11784 and apply HDX or FDX-B technology; and (b) be capable of being read by a reading device compatible with ISO Standard 11785. ANNEX III Validity requirements for anti-rabies vaccinations 1. The anti-rabies vaccine must: (a) be a vaccine other than a live modified vaccine and fall within one of the following categories: (i) an inactivated vaccine of at least one antigenic unit per dose (recommendation from the World Health Organisation); or (ii) a recombinant vaccine expressing the immunising glycoprotein of the rabies virus in a live virus vector; (b) where it is administered in a Member State, it must have been granted a marketing authorisation in accordance with: (i) Article 5 of Directive 2001/82/EC; or (ii) Article 3 of Regulation (EC) No 726/2004; (c) where it is administered in a territory or a third country, have been granted an approval or a licence by the competent authority and meet at least the requirements laid down in the relevant part of the Chapter concerning rabies in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health. 2. An anti-rabies vaccination must fulfil the following conditions: (a) the vaccine was administered by an authorised veterinarian; (b) the pet animal was at least 12 weeks old at the date on which the vaccine was administered; (c) the date of administration of the vaccine is indicated by an authorised veterinarian or an official veterinarian in the appropriate section of the identification document; (d) the date of administration referred to in point (c) does not precede the date of application of the transponder or tattoo or the date of reading of the transponder or the tattoo indicated in the appropriate section of the identification document; (e) the period of validity of the vaccination starts from the establishment of protective immunity, which shall not be less than 21 days from the completion of the vaccination protocol required by the manufacturer for the primary vaccination, and continues until the end of the period of protective immunity, as prescribed in the technical specification of the marketing authorisation referred to in point 1(b) or the approval or licence referred to in point 1(c) for the anti-rabies vaccine in the Member State or territory or third country where the vaccine is administered. The period of validity of the vaccination is indicated by an authorised veterinarian or an official veterinarian in the appropriate section of the identification document; (f) a revaccination must be considered a primary vaccination if it was not carried out within the period of validity referred to in point (e) of the previous vaccination. ANNEX IV Validity requirements for the rabies antibody titration test 1. The collection of the sample of blood necessary to carry out the rabies antibody titration test must be carried out and documented by an authorised veterinarian in the appropriate section of the identification document; 2. The rabies antibody titration test: (a) must be carried out on a sample collected at least 30 days after the date of vaccination and: (i) not less than three months before the date of:  the non-commercial movement from a territory or a third country other than those listed in the implementing acts adopted pursuant to Article 13(1) or (2), or  the transit through such a territory or third country, where the conditions laid down in point (c) of Article 12 are not fulfilled, or (ii) before the pet animal left the Union for movement to or transit through a territory or a third country other than those listed pursuant to Article 13(1) or (2); the identification document in the format provided for in Article 21(1) must confirm that a rabies antibody titration test was carried out with a favourable result before the date of movement; (b) must measure a level of neutralising antibody to rabies virus in serum equal to or greater than 0,5 IU/ml and using a method prescribed in the relevant part of the Chapter concerning rabies in the Manual of Diagnostic Tests and Vaccines for Terrestrial Animals of the World Organisation for Animal Health; (c) must be performed in a laboratory approved in accordance with Article 3 of Decision 2000/258/EC; (d) does not have to be renewed following a satisfactory result described in point (b), provided that the pet animal is revaccinated within the period of validity referred to in point 2(e) of Annex III of the previous vaccination. ANNEX V Correlation table referred to in Article 43(2) Regulation (EC) No 998/2003 This Regulation Article 1 Article 1 First paragraph of Article 2 Article 2(1) Second paragraph of Article 2 Point (a) of Article 2(2) Third paragraph of Article 2 Point (b) of Article 2(2) Point (a) of Article 3 Points (a) and (b) of Article 3 Point (b) of Article 3 Point (f) of Article 3 Point (c) of Article 3 Article 2(1) First subparagraph of Article 4(1) First subparagraph of Article 17(1) Second subparagraph of Article 4(1) Second subparagraph of Article 17(1) Article 4(2)  Article 4(3)  Article 4(4)  Point (a) of Article 5(1) Point (a) of Article 6 Point (b) of Article 5(1) Point (d) of Article 6 Point (b)(i)Article 5(1) Point (b) of Article 6 Point (b)(ii) of Article 5(1) Point (c) of Article 6 Second subparagraph of Article 5(1) Article 19 Article 5(2) Article 7 Article 6  Article 7 Article 5(5), Articles 9, 14 and 28 Article 8(1) Articles 10 and 12 Article 8(2) Article 10(1)(e) and Article 27 Point (a) of Article 8(3) Article 13(1) Point (b) of Article 8(3) Article 16 Point (c) of Article 8(3) Article 11 Article 8(4) Article 25(1) and (2) Article 9 Article 14 and Article 30(1) and (2) First subparagraph of Article 10 Article 13(2) Second subparagraph of Article 10 Article 13(3) First sentence of Article 11 Article 37(1) Second sentence of Article 11 Point (a) of Article 34(4) Introductory phrase and point (a) of the first subparagraph of Article 12 Article 10(2) and Article 34(1) Introductory phrase and point (b) of the first subparagraph of Article 12 Article 5(4) Second subparagraph of Article 12 Article 34(3) and Article 37(2)(d) Article 13 Article 34(3) and Article 37(2)(d) First paragraph of Article 14 Point (a) of Article 34(2) Second paragraph of Article 14 Second subparagraph of Article 17(1) Third paragraph of Article 14 Article 35(1) and (3) Fourth paragraph of Article 14 Article 35(2) Article 15 Points 1 and 2(c) of Annex IV Article 16  First paragraph of Article 17  Second paragraph of Article 17 Article 21(1) First paragraph of Article 18  Second paragraph of Article 18 Article 36 Article 19 Article 13(3) and Article 5(5) Article 19a(1) and (2) Article 38 Article 19a(3)  Article 19b(1) Article 39(2) Article 19b(2) Article 39(4) Article 19b(3) Article 39(1) Article 19c(1) and (3) Article 39(3) Article 19c(2)  Article 19d(1) and Article 19d(2) Article 39(5) Article 19d(3)  Articles 20 to 23  Article 24(1), (2) and (3) Article 41(1), (2) and (3) Article 24(4) and (5)  Article 25 Article 45 Annex I Annex I Annex Ia Annex II Annex Ib Annex III Part A and Section 1 of Part B of Annex II  Section 2 of Part B of Annex II Article 13(1) Part C of Annex II Article 13(2) COMMISSION STATEMENT Within the framework of the European Union Strategy for the Protection and Welfare of Animals (1), the Commission will study the welfare of dogs and cats involved in commercial practices. If the outcome of that study indicates health risks arising from those commercial practices, the Commission will consider appropriate options for the protection of human and animal health, including proposing to the European Parliament and to the Council appropriate adaptations to current Union legislation on trade in dogs and cats, including the introduction of compatible systems for their registration accessible across Member States. In light of the above, the Commission will assess the feasibility and appropriateness of an extension of such registration systems to dogs and cats marked and identified in accordance with Union legislation on non-commercial movements of pet animals. (1) COM(2012) 6 final/2 Communication from the Commission to the European Parliament, the Council and the European Economic and Social Committee on the European Union Strategy for the Protection and Welfare of Animals 2012-2015.